MORROW, Presiding Judge.
Theft of a horse is the offense; penalty assessed at confinement in the penitentiary for two years.
The facts heard in the trial court are not brought up for review. No fault has been *871perceived in the indictment or in the manner of its presentation.
In the absence of the evidence which was before the trial judge at the time of the trial, this court is unable to appraise the complaints of the court’s charge or the matters presented in the motion for new trial.
The judgment is affirmed.